

113 S2807 IS: Death in Custody Reporting Act of 2013
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2807IN THE SENATE OF THE UNITED STATESSeptember 15, 2014Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo encourage States to report to the Attorney General certain information regarding the deaths of
			 individuals in the custody of law enforcement agencies, and for other
			 purposes.1.Short titleThis Act may be cited as the Death in Custody Reporting Act of 2013.2.State information regarding individuals who die in the custody of law enforcement(a)In GeneralFor each fiscal year after the expiration of the period specified in subsection (c)(1) in which a
			 State receives funds for a program referred to in subsection (c)(2), the
			 State shall report to the Attorney General, on a quarterly basis and
			 pursuant to guidelines established by the Attorney General, information
			 regarding the death of any person who is detained, under arrest, or is in
			 the process of being arrested, is en route to be incarcerated, or is
			 incarcerated at a municipal or county jail, State prison, State-run boot
			 camp prison, boot camp prison that is contracted out by the State, any
			 State or local contract facility, or other local or State correctional
			 facility (including any juvenile facility).(b)Information requiredThe report required by this section shall contain information that, at a minimum, includes—(1)the name, gender, race, ethnicity, and age of the deceased;(2)the date, time, and location of death;(3)the law enforcement agency that detained, arrested, or was in the process of arresting the
			 deceased; and(4)a brief description of the circumstances surrounding the death.(c)Compliance and Ineligibility(1)Compliance dateEach State shall have not more than 120 days from the date of enactment of this Act to comply with
			 subsection (a), except that—(A)the Attorney General may grant an additional 120 days to a State that is making good faith efforts
			 to comply with such subsection; and(B)the Attorney General shall waive the requirements of subsection (a) if compliance with such
			 subsection by a State would be unconstitutional under the constitution of
			 such State.(2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that
			 fails to comply with subsection (a), shall, at the discretion of the
			 Attorney General, be subject to not more than a 10-percent reduction of
			 the funds that would otherwise be allocated for that fiscal year to the
			 State under subpart 1 of part E of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance
			 Programs, the Local Government Law Enforcement Block Grants Program, the
			 Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.(d)ReallocationAmounts not allocated under a program referred to in subsection (c)(2) to a State for failure to
			 fully comply with subsection (a) shall be reallocated under that program
			 to States that have not failed to comply with such subsection.(e)DefinitionsIn this section the terms boot camp prison and State have the meaning given those terms, respectively, in section 901(a) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3791(a)).(f)Study and report of information relating to deaths in custody(1)Study requiredThe Attorney General shall carry out a study of the information reported under subsection (b) and
			 section 3(a) to—(A)determine means by which such information can be used to reduce the number of such deaths; and(B)examine the relationship, if any, between the number of such deaths and the actions of management
			 of such jails, prisons, and other specified facilities relating to such
			 deaths.(2)ReportNot later than 2 years after the date of the enactment of this Act, the Attorney General shall
			 prepare and submit to Congress a report that contains the findings of the
			 study required by paragraph (1).3.Federal law enforcement death in custody reporting requirement(a)In generalFor each fiscal year (beginning after the date that is 120 days after the date of the enactment of
			 this Act), the head of each Federal law enforcement agency shall submit to
			 the Attorney General a report (in such form and manner specified by the
			 Attorney General) that contains information regarding the death of any
			 person who is—(1)detained, under arrest, or in the process of being arrested by any officer of such Federal law
			 enforcement agency (or by any State or local law enforcement officer while
			 participating in and for purposes of a Federal law enforcement operation,
			 task force, or any other Federal law enforcement capacity carried out by
			 such Federal law enforcement agency); or(2)en route to be incarcerated or detained, or incarcerated or detained, at—(A)any facility (including any immigration or juvenile facility) pursuant to a contract with such
			 Federal law enforcement agency;(B)any State or local government facility used by such Federal law enforcement agency; or(C)any Federal correctional facility or Federal pre-trial detention facility located within the United
			 States.(b)Information requiredEach report required by this section shall include, at a minimum, the information required by
			 section 2(b).(c)Study and reportInformation reported under subsection (a) shall be analyzed and included in the study and report
			 required by section 2(f).